Title: To Benjamin Franklin from James Parker, 24 November 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, Nov. 24. 1767.
No Packet having arrived here lately, that of August from England being the last, and this Opportunity being near I must scribble a few Lines to you.
I sent you, per Capt. Miller, a Power to get any Wages that may be due to me. My last to you was per the Duke Packet, immediately after my Return from New-Haven: since which Mr. Ingersol has wrote Mr. Foxcroft and me, that the Auditors had determined the Affair, and Judgment in their Superior Courts, whereby Holt was to pay only £48—Lawful Money, on that Suit: They having given him all the Allowance for hiring the Riders, but what they were convinced was unjust. His Main Arguments were, that as the Office now reap’d the Benifit of his Project, at the Rate of £100 per An. he ought to be allowed all he was out of Pocket, as he was permitted to make the Experiment, so he did it not at the Expence of the Office, but that then the Office ought not to have the Benefit of his Expence: I told them, I thought the Thursday’s Rider now a real Damage to the Gen. Office; and that there were Thoughts of dropping it, (and so I think yet) but he almost told me I lied; that he knew better, and that it would not drop, &c.—tho’ I think he may find himself mistaken: I said all I could with Truth and Justice, and Mr. Ingersol said what he could; but so they have determined it: He has paid the Money I hear to Mr. Ingersol: He staid 6 Weeks at New Haven, as he said to settle my Accounts; &c. but he is come down a Week ago, and I hear of no Accounts yet. I keep Writs out, and that’s all I can do.
Altho’ almost every Thing goes cross, I continue to Struggle with my adverse Fortune, and will conquer or die: I gain Ground with my Papers slowly, but I have now to print 16 Quire, which if they were all good Pay, would do; but I have little Pay yet: If I can but hold out a year or two, I don’t doubt I shall make it out. The very Elements oppose me, yet I know Dispair never pays any Debts, so I will not yield to her Dictates. I thank God, I have not had so much of the Gout as formerly, tho’ it will not leave me.
The new Duty on Paper, I see has raised Writing Paper here already: yet I don’t find the Retailer can get more for it than before: Thus the Duty falls upon the Retailer. My Abilities would not allow me to lay in a good Stock first, so I begin to buy only by the Ream: I would have desired more Paper from England, but I have so far run behind hand, that I durst not, and all I can get I would chuse to let it go towards paying you for what I have had: The new Duties I see makes an Addition to my Labour in the Station I am in, as it seems I am to attend the Landing of every Article: but I don’t regard that if I can but give Satisfaction; to my Employers: tho’ I have not heard, that the superior Officers here have found any Fault with me, yet as a new Board is now constituted, if any of them should take it in their Head, to want to beat a Dog, they can always find a Stick.
You know, I seldom trouble you with Politicks, leaving that for abler Hands: Our Assembly are now sitting, and tis said are doing Business as usual, and all Things appear easy, only hard distressing Times. Every one of the Common People complaining, and yet continuing: Weyman continues in the Publick Service: for none would attempt to remove him: and I scorn to deal underhandedly with him: Let him keep it as long as he can; for he can’t hold long, by his own Course: tho’ he lately issued a long Piece of Stuff in his Paper, tho’ I get sight of em only by Chance, yet, as he sends his Papers to the Coffee-House in London, you may possibly see his elegant Expressions. They are below my Notice, and they are not worth [illegible] as they are a Mixture of Truth and Lies, jumbled in one vile Language, But I have tired your Patience I have only to add, All Respects from Your most obliged Servant
James Parker
Nyork Nov. 30. 1767
 Addressed: For / Benjamin Franklin, Esqr / Craven Street / London
Endorsed: Mr. Parker Nov. 24. 1767
